DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
Status of Claims
Claims 1 – 14 and 16 – 17 are pending. Claim 15 has been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (U.S. Patent Publication No. 2015/0151718 A1) in view of Yoshimoto et al. (U.S. Patent Publication No. 2016/0001745 A1) and Weber (WO 02/40328 A1) as cited by Applicant.
Regarding Independent Claim 1, Moll teaches an adapter (adapter, 58; Fig. 7) for connecting a wiper blade (wiper assembly, 26) to a drive arm (wiper arm, 24) of a vehicle wiper system (Fig. 1), the adapter (58) comprising: a head (end wall, 114); a body (Annotated Fig. 7) arranged in succession in a longitudinal direction of the adapter (58); rotational linking means (posts, 110)  for connection to a connector (support member, 56) rigidly connected to the wiper (26; Paragraph [0042]); at least one top wall (deck, 117) from which at least two lateral flanks (sidewalls, 100) extend to delimit an internal volume (Annotated Fig. 7)  into which the connector (56) can extend (Fig. 4), at least one centering means (retention member, 136) that centers the adapter (58) in a direction perpendicular to the top wall (117) with respect to the drive arm (24), a static tooth (raised portion, 116) configured to clamp a clevis (36) of the drive arm (24) between the body  (Annotated Fig. 7) and the static tooth (116), wherein the adapter (58) cooperates with a clevis (38) of the drive arm (24), wherein the centering means (136) enters a port (44) arranged in a side wall (Fig. 4) of the clevis (38) that centers the adapter (58) in relation to the clevis (38; Fig. 4). 

    PNG
    media_image1.png
    475
    688
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    522
    503
    media_image2.png
    Greyscale

Moll does not explicitly teach, wherein a direction perpendicular to the at least one top wall, a dimension of the centering means is greater than a dimension of a mouth of the port, wherein the static 
Yoshimoto, however, teaches an adapter with at least one centering means (Annotated Fig. 4), wherein a direction perpendicular to the at least one top wall (Annotated Fig. 4), a dimension of the centering means (Annotated Fig. 4) is greater than a dimension of a mouth (Annotated Fig. 2) of the port (Annotated Fig. 2).

    PNG
    media_image3.png
    393
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    614
    543
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Moll to further include a direction perpendicular to the at least one top wall, a dimension of the centering means is greater than a dimension of a mouth of the port, 
Weber further teaches an adapter (connecting element, 52) for connecting a wiper blade (wiper blade, 14) to a drive arm (wiper arm, 12) of a vehicle wiper system (Fig. 1), the adapter (52) further comprising a static tooth (76), wherein the static tooth (76) extends longitudinally from the head of the adapter (52) and above the body (Annotated Fig. 5) of the adapter (52) such that the static tooth (76) and the body (Annotated Fig. 5) are arranged to face each other (Annotated Fig. 5).

    PNG
    media_image5.png
    329
    453
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Moll to further include wherein the static tooth extends longitudinally from the head of the adapter and above the body of the adapter such that the static tooth and the body are arranged to face each other, as taught by Weber, to provide a stable connection for the centering means, thus avoiding detachment from the wiper arm.
Regarding Claim 2, Moll, as modified, teaches the adapter (58) wherein the centering means (136) are carried by at least one of the lateral flanks (100) of the adapter (58; Fig. 7).  
Regarding Claim 3, Moll, as modified, teaches the adapter (58) wherein each lateral flank (Annotated Fig. 7) of the head (114) carries one centering means (136; Annotated Fig. 7).  
Regarding Claim 4, Moll, as modified, teaches the adapter (58) wherein the centering means (136) are arranged longitudinally towards the body (Annotated Fig. 7) from the lateral flank (100) carrying 
Regarding Claim 5, Moll, as modified, teaches the adapter (58) wherein the centering means (136) form, beyond the shoulder (Annotated Fig. 7) and towards the body (Annotated Fig. 7), a longitudinal extension of the lateral flank (100) carrying said centering means (136).  
Regarding Claim 6, Moll, as modified, teaches the adapter (58) wherein the centering means (136) extend transversely from the lateral flank (100) of the body (Annotated Fig. 7) adjacent to the lateral flank (Annotated Fig. 7) of the head (114) from which same emerges (Fig. 7).  
Regarding Claim 7, Moll, as modified, teaches the adapter (58) wherein the centering means (136) have a curved shape (centering means curves and ends at 138) in the longitudinal direction (Fig. 7), in which the apex (at 138) of the curve is oriented towards the body (Annotated Fig. 7) of the adapter (58).  
Regarding Claim 8, Moll, as modified, teaches the adapter (58) wherein the centering means (136) have the shape of a disk portion (retention means, 136, at its end, 138 has a shape of a disk portion in that it is shaped as a half circle).  
Regarding Claim 11, Moll, as modified, teaches the adapter (58) wherein the centering means (136) form means for blocking the adapter (58) in the drive arm (34) in a direction perpendicular to the top wall (117) of the adapter (58; Fig. 11).  
Regarding Claim 12, Moll, as modified, teaches a connection device (Fig. 4) comprising: an adapter (58) as claimed in claim 1; and a connector (54) rigidly connected to a wiper blade (26) wherein the adapter (58) and the connector (54) are linked by rotational linking means (110).  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moll (U.S. Patent Publication No. 2015/0151718 A1) in view of Yoshimoto et al. (U.S. Patent Publication No. 2016/0001745 A1), Weber (WO 02/40328 A1) as cited by Applicant and Yoshimoto et al. (U.S. Patent Publication No. 2013/0239356 A1) herein referred to as Yoshimoto 2.
Regarding Claim 9, Moll, as modified, teaches all of the elements of claim 8 as discussed above.
Moll does not teach the adapter wherein the centering means are a half-disk, the center of which passes through a plane containing the shoulder. 


    PNG
    media_image6.png
    294
    594
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Moll to further include the centering means are a half-disk, the center of which passes through a plane containing the shoulder, as taught by Yoshimoto, to provide a stable connection for the centering means, thus avoiding detachment from the wiper arm.

Claims 10 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (U.S. Patent Publication No. 2015/0151718 A1) in view of Yoshimoto et al. (U.S. Patent Publication No. 2016/0001745 A1), Weber (WO 02/40328 A1) as cited by Applicant and Weber et al. (U.S. Patent Publication No. 2004/0211021 A1) – herein referred to as Weber 2.
Regarding Claim 10, Moll, as modified, teaches all of the elements of claim 1 as discussed above.
Moll does not teach the adapter further comprising at least one cheek emerging from the head and extending longitudinally along the body and transversely at a distance from said body.
Weber, however, teaches the adapter (66) further comprising at least one cheek (84) emerging from the head (Annotated Fig. 4) and extending longitudinally along the body (Annotated Fig. 4) and transversely at a distance from said body (Annotated Fig. 4).

    PNG
    media_image7.png
    633
    670
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Moll to further include the centering means are a half-disk, the center of which passes through a plane containing the shoulder, as taught by Weber, to provide a device where debris is prevented from entering the wiper arm, thus extending the life of the wiper arm.
Regarding Claim 16, Moll, as modified, teaches all of the elements of claim 15 as discussed above.
Moll does not teach the wiper system wherein the adapter has at least one cheek that covers the port of the clevis.  
Weber, however, teaches the wiper system (Fig. 4) wherein the adapter (66) has at least one cheek (84) that covers the port (56) of the clevis (54; Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Moll to further include the centering means are a half-disk, 
Regarding Claim 17, Moll, as modified, teaches the wiper system (Fig. 3) wherein a curved shape (138) of the centering means (136) bears against the edges (48) arranged at the intersection between a mouth of the port  (42) and a free edge (50, 51)  of the clevis (38).

 Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (U.S. Patent Publication No. 2015/0151718 A1) in view of Yoshimoto et al. (U.S. Patent Publication No. 2016/0001745 A1), Weber (WO 02/40328 A1) as cited by Applicant and Susumu (JP 2015214181 A) as cited by the Applicant.
 Regarding Claim 13, Moll, as modified, teaches all of the elements of claim 12 as discussed above.
Moll does not teach the device wherein the rotational linking means between the adapter and the connector is a single trunnion  arranged from an inner face of at least one of the lateral flanks of the body  extending towards the inside of the internal volume. 
Susumu, however, teaches the device (Fig. 1) wherein the rotational linking means (42) between the adapter (40) and the connector (30) is a single trunnion (42 as shown in Fig. 5) arranged from an inner face of at least one of the lateral flanks (41) of the body (Fig. 5) extending towards the inside of the internal volume (Fig. 5). 

    PNG
    media_image8.png
    499
    343
    media_image8.png
    Greyscale


Regarding Claim 14, Moll, as modified, teaches all of the elements of claim 12 as discussed above.
Moll does not teach the device wherein the rotational linking means between the adapter and the connector is an orifice formed in at least one of the lateral flanks of the body of the adapter.  
Susumu, however, teaches the device (Fig. 1) wherein the rotational linking means (42) between the adapter (40) and the connector (30) is an orifice (cutout portion, 42a) formed in at least one of the lateral flanks (41) of the body of the adapter (40l Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Moll to further include the rotational linking means between the adapter and the connector is an orifice formed in at least one of the lateral flanks of the body of the adapter, as taught by Susumu, to provide a stable connection for the centering means, thus avoiding detachment from the wiper arm.
Response to Arguments
Applicant’s arguments, filed July 9, 2021, with respect to the rejection of claims 1 – 14 and 16 – 17 under 103 have been fully considered and are persuasive; therefore, the rejection has been withdrawn.
Although Moll teaches a static tooth, the reference fails to teach the static tooth extending both longitudinally from the head and above the body as required by amended claim 1. 
Applicant’s arguments, filed July 9, 2021, with respect to the amended claims 1 – 14 and 16 – 17 have been fully considered, however, after further consideration, and in view of the amendments presented, a new grounds of rejection has been made in view of Weber.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723